Decision for plaintiff rendered November 12, 1965.
This suit involves the valuation of certain real and personal property owned by plaintiff, a nonprofit electrical cooperative in Vernonia, Oregon.
The primary issue involves the true cash value of plaintiff's office and warehouse building and the personal property therein.
The defendant tax commission had originally established the true cash value of plaintiff's real and personal property at $126,720. Upon appeal to the tax commission the total value was reduced to $121,054.
Generally, all of the witnesses followed the replacement cost less depreciation approach to true cash a value.
1. Vernonia has a population of 1500 people. There was substantial evidence introduced that the town was *Page 245 
a depressed economic area since the closing of a large sawmill in 1957. The county assessor testified that he allowed a twenty-five percent discount against the depreciated replacement cost of commercial buildings in Vernonia because of the economic conditions. There was also testimony by plaintiff that the office building was overbuilt and that consideration should be given to a reduction in true cash value because of this functional obsolescence. The building was unquestionably well built but this court does not believe there is any functional obsolescence present. On the other hand, if the county assessor is allowing a twenty-five percent discount for economic obsolescence to all commercial buildings in Vernonia, then the plaintiff is entitled to the same consideration.
The true cash value of the real and personal property is established as follows:
  Replacement cost of building ............ $120,000 Less 12% depreciation ..................    14,400 ________ Replacement cost less depreciation ......  105,600 Less 25% economic obsolescence ..........   26,400 ________ True cash value of building .............   79,200 True cash value of land .................    1,920 ________ Total true cash value of real property ..   81,120 True cash value of terminal personal property and equipment ..............    8,400 ========
        Total true cash value real and personal property .................  $ 89,520 *Page 246